204 F.2d 272
DARLING & COMPANY, Appellant,v.John DE ADDIO, Appellee.
No. 11738.
United States Court of Appeals Sixth Circuit.
April 16, 1953.

Duncan & Thomas, Cleveland, Ohio, for appellant.
Motz, Morris, Wilson & Quine, Akron, Ohio, and McConnell, Blackmore, Cory & Burke, Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised.


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be affirmed in accordance with the reasons set forth by the District Court in its opinion filed, 112 F.Supp. 166, denying a motion for a new trial.